Citation Nr: 1440574	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted for such disability.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Roanoke, Virginia Regional Office (RO).

The question of whether new and material evidence has been received to reopen a claim for tinnitus must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below, and is remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was previously denied by a final August 2009 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal this decision.

2.  Evidence received since the August 2009 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and therefore, raises a reasonable possibility of substantiating the issue on appeal.

3.  The Veteran's current obstructive sleep apnea did not manifest during active service, and is not shown to be otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1103 (2013).
  
3.  The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim to reopen a claim of entitlement to service connection for tinnitus has been granted.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the claim for sleep apnea, required notice was provided by two letters dated May 2010 and October 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), post-service VA treatment records and lay statements are contained in the Veteran's claims file. 

The Veteran also was provided with a VA examination in August 2010.  The Board finds the examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show as to these claims.

Claim to Reopen a Claim of Entitlement to Service Connection for Tinnitus Based upon New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999)

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.

The Veteran's claim of entitlement to service connection for tinnitus was originally denied in August 2009, on the basis that it could not be shown to have been incurred in or caused by the Veteran's military service.  The Veteran did not file a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In October 2010, the Veteran filed a claim requesting to reopen his claim of entitlement to service connection for tinnitus.  In March 2011, the RO denied the Veteran's claim to reopen because no new and material evidence had been provided by the Veteran to warrant reopening.  In support of his claim, the Veteran stated he had ringing in his ears since his time in Iraq, and it was more pronounced now that his environment was quieter.  He also associated the ringing with his migraine headaches, for which he is service connected. 

Evidence of record at the time of the August 2009 rating decision included the Veteran's service treatment records (STRs), which did not include any evidence that the Veteran complained of or sought treatment for symptoms of tinnitus while on active service.  Also of record at the time was an August 2008 VA audiological examination which included a diagnosis of tinnitus "of unknown etiology."

Pertinent evidence received since the August 2009 rating decision includes lay statements by the Veteran providing further details of in-service noise exposure.  The factual information contained in the statement provides a clearer picture of his noise exposure that may not have previously been considered.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for tinnitus may be reopened.  After further development, outlined in the remand portion of this decision below, the underlying merits of the claim will be considered.  

Claim of Entitlement to Service Connection for Obstructive sleep apnea

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2013).

In this case, the Veteran is seeking entitlement to service connection for his obstructive sleep apnea.  He stated his sleeping trouble began during the Gulf War, from 1990-91 to the present, and was a direct result of having to function on very little sleep for long periods of time over multiple deployments.  The Veteran was diagnosed with mild obstructive sleep apnea in February 2009.

As an initial matter, the Board notes that to the extent the symptoms of insomnia and sleep difficulties are related to the service connected PTSD, they are contemplated in the rating for that condition.  See 38 C.F.R. § 4.130.  The only diagnosed sleep disorder is sleep apnea and the Board will examine whether service connection is warranted for this disability.  

The Board has done a complete review of the Veteran's STRs, post-service treatment, VA examination and lay statements provided by the Veteran and his spouse.  The Veteran's STRs contain no reference to sleep apnea.  There are two reports of sleeping difficulties in the Veteran's STRs.  First, in September 2006, the Veteran indicated on a form during a post-deployment reassessment that he was experiencing problems sleeping or still feeling tired after sleep.  There was no further discussion of those symptoms at that time.  During his retirement examination in April 2007, the Veteran also reported difficulty sleeping.  

The Veteran's VA treatment records show complaints of insomnia beginning in February 2008.  At that time, the Veteran was also diagnosed with PTSD and was prescribed medication to help with sleep.  In November 2009, his VA treatment provider identified the Veteran as a possible candidate for a sleep study.  In February 2010, the Veteran had a polysomnography which revealed some evidence of respiratory events.  The Veteran was diagnosed with mild obstructive sleep apnea.

In August 2010, the Veteran was afforded a VA examination to evaluate his obstructive sleep apnea and its possible association with the Veteran's time in service.  The VA examiner reviewed the Veteran's reported sleep difficulties, noting that during the time he experienced insomnia, he also was reporting nightmares and combat trauma.  The examiner noted the Veteran's reported sleep difficulties and his diagnosis of PTSD, and observed that obstructive sleep apnea was not suggested by the evidence at that time or any time prior.  The examiner also noted that at the time of Veteran's retirement examination in April 2007, he weighed 184 pounds, while at the time he was diagnosed with obstructive sleep apnea in February 2010, he weighed 215 pounds.  

The VA examiner concluded that the Veteran's obstructive sleep apnea was less likely than not due to a particular in-service injury, disease or event because he did not find anything that would have caused sleep apnea.  He opined that it was at least as likely as not that the Veteran's obstructive sleep apnea was due to his weight gain following service.

In May 2010, the Veteran provided a statement that he always had trouble sleeping since the Gulf War (1990-91), and started taking sleeping aids on a regular basis in 2008.  He also stated that the VA treatment provider who referred him for the sleep study suggested that the Veteran may have had sleep apnea for years and not known it.  In addition to his own statements, the Veteran submitted the lay statement of his spouse dated May 2010.  In her statement, the Veteran's spouse asserted that they had been married 13 years and in the preceding 4 years, she noticed an increase in his sleep disturbances.  She stated he woke 3 or 4 times per night and snored very loudly, which was disruptive to the members of the household.  She believed his obstructive sleep apnea was due to the Veteran's deployments and stress experienced therein.

Lay testimony is generally competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran clearly is competent to report on the fact that he experienced sleep difficulties, the onset, and how he may have been affected.  His spouse also is competent to testify to her observations of the Veteran's sleep patterns and its disruptive affect in daily life.  However, the nature of the problem and its etiology require medical knowledge that neither the Veteran nor his spouse possess.  The Veteran reported that sleep problems began during the Gulf War.  However, there is nothing to tie the condition of obstructive sleep apnea with the Veteran's general complaints of insomnia or feeling tired.  Further, the Veteran's spouse attested to his symptomatology during the preceding 4 years, which corresponds approximately with the time period following the Veteran's retirement from active service and period of diagnosis, which has been established.

Regarding the Veteran's statement that the VA treatment provider said he may have had obstructive sleep apnea for years; while the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that this statement is less probative than the VA examination.  Specifically, the Veteran reported only that the treatment provider indicated that the apnea may have been present "for years" and did not provide further explanation or rationale to support this statement.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller, 11 Vet. App. at 348 (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

After a careful review of the record, the Board finds that service connection for obstructive sleep apnea is not warranted.  The STRs are silent regarding any claimed possible sleep apnea, and only generally mention sleep problems post-deployment in 2006, and during the Veteran's retirement examination in 2007.  The VA examiner found no evidence to suggest that sleep apnea began during service.  He specifically concluded it was less likely than not the obstructive sleep apnea was due to a particular in-service injury, disease or event because he found nothing that occurred in service which medically would have caused it.  Finally, the VA examiner offered the medical explanation that it was at least as likely as not that the Veteran's obstructive sleep apnea was due to his weight gain following service.

In light of the foregoing evidence, the Board finds that the preponderance of evidence is against finding that the Veteran's obstructive sleep apnea was incurred in or caused by his time in active service, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for obstructive sleep apnea is denied.



REMAND

While the Veteran's claim of service connection for tinnitus has been reopened, the Board finds that the evidence of record is not sufficient to adjudicate the issue on appeal.  Thus, additional development is needed before the Veteran's claim on appeal is decided.

In August 2009, the Veteran was denied service connection for tinnitus based upon a VA audiology evaluation that summarily concluded he had tinnitus of unknown etiology.  Although the examiner noted the Veteran's hearing was within normal limits for VA purposes, the STRs reflect that the Veteran experienced a significant shift in hearing acuity during service.  The August 2009 audiological evaluation failed to address, either positively or negatively, the diagnosis of tinnitus with respect to the Veteran's extensive noise exposure and acoustic trauma during 20 years as a cannon crew member.  Specifically, the report failed to discuss the considerable clinical evidence showing a significant shift in hearing, or what affect such a shift would have on the Veteran's diagnosis of tinnitus.  Therefore, the Board finds that a new VA audiological evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA audiological evaluation.  The VA audiologist should review the Veteran's STR audiological evaluations.

Based upon a thorough review of the Veteran's entire service history, the examiner should opine whether the Veteran's tinnitus is at least as likely as not (a 50 percent probability or greater) etiologically related to his time in active service.  The examiner should specifically address the Veteran's reported noise exposure during service and the shifts in hearing noted in the evaluation reports and the effect such shifts may have with respect to the Veteran's tinnitus.

 
A complete rationale for all opinions expressed must be provided.

2. The RO or AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it deems warranted.

3. When development has been completed, and the RO or the AMC has ensured compliance with the requested actions, the claim should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


